 

Exhibit 10.1

 

 

 

EXECUTION VERSION

 

FIRST AMENDMENT TO

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

This FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of December 4, 2018 is made by and among FREEDOMROADS,
LLC, a Minnesota limited liability company (the “Company”), each of the
Subsidiaries of the Company party hereto as borrowers (together with the
Company, collectively, the “Borrowers”, and each individually, a “Borrower”),
FREEDOMROADS INTERMEDIATE HOLDCO, LLC, a Minnesota limited liability company
(“FRI”), and each of the Subsidiaries of the Company party hereto as guarantors
(collectively, the “Subsidiary Guarantors”, and together with FRI, collectively,
the “Guarantors”, and each individually, a “Guarantor”), BANK OF AMERICA, N.A.,
a national banking association organized and existing under the laws of the
United States (“Bank of America”), in its capacity as administrative agent (in
such capacity, the “Administrative Agent”), and each of the Lenders signatory
hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Seventh Amended and Restated Credit Agreement dated as of
December 12, 2017 (as previously amended, as hereby amended and as from time to
time hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Borrowers various credit facilities (capitalized terms used in
this Agreement and not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement);

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that they desire to amend certain provisions of the Credit Agreement as set
forth herein, in order to, among other things, (a) increase the aggregate
Revolving Credit Commitments to $60,000,000, (b) modify the definition of
“Current Liabilities” as set forth herein, (c) modify the quarterly reduction of
Revolving Credit Commitments as set forth herein and (d) change the first date
of such quarterly reductions of Revolving Credit Commitments from March 31, 2019
to March 31, 2020; and

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendments on the terms and conditions contained in this
Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.          Amendments to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows;

(a)         Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is
amended by adding the following new subsections (e) and (f) at the end of
Section 1.01:

(e)         The parties acknowledge that on the First Amendment Effective Date,
immediately prior to the effectiveness of the First Amendment, the Revolving
Credit Commitment of each Lender and the Applicable Percentage each Lender with
respect to the Revolving Credit Facility were as set forth on Schedule 1.01-C of
Schedule 1.01 attached hereto.

 





 

--------------------------------------------------------------------------------

 

 

(f)         The Lenders agree to change their respective Revolving Credit
Commitments on the First Amendment Effective Date, so that as of the First
Amendment Effective Date (upon the effectiveness of the First Amendment), the
Revolving Credit Commitment of each Lender and Applicable Percentage of each
Lender with respect to the Revolving Credit Facility shall be as set forth on
Schedule 1.01-D of Schedule 1.01 attached hereto.  The portion of the Revolving
Credit Loans outstanding on the Effective Date shall be reallocated in
accordance with such Applicable Percentages and the requisite assignments shall
be deemed to be made in such amounts by and between the Lenders and from each
Lender to each other Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignments and
Assumptions.  Notwithstanding anything to the contrary in Section 10.06 of this
Agreement, no other documents or instruments, including any Assignment and
Assumption, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment and Assumption.  On the First Amendment Effective Date, the
Lenders shall make full cash settlement with each other either directly or
through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Revolving Credit Commitments, such that after giving effect to such settlements,
each Lender’s Applicable Percentage with respect to the Revolving Credit
Facility shall be as set forth on Schedule 1.01-D of Schedule 1.01.

(b)         Amendments to Section 1.02.  Section 1.02 of the Credit Agreement is
amended by restating in its entirety the definition of “Current Liabilities” so
that, as amended, that  definition shall read as follows:

“Current Liabilities” means, at any time, the consolidated total liabilities of
the Company and its Subsidiaries that would be shown as current liabilities on a
balance sheet of the Company and its Subsidiaries (including Floor Plan Loans)
prepared on a consolidated basis in accordance with GAAP at such time, excluding
any current liabilities (i) that constitute L/C Borrowings or (ii) expressly
subordinated in right of payment to the Obligations owing to the Secured
Parties, plus 40% of the LIFO Reserve; provided that, for purposes of
calculating the Consolidated Current Ratio as of any time within one year prior
to the Maturity Date, not more than $12,000,000 of outstanding Revolving Credit
Loans hereunder shall be counted as Current Liabilities.

Section 1.02 of the Credit Agreement is further amended by adding the following
new defined terms in appropriate alphabetical order:

“First Amendment” means that certain First Amendment to Seventh Amended and
Restated Credit Agreement dated as of December 4, 2018 among the Company, the
other Borrowers parties thereto, FRI, the Subsidiary Guarantors parties thereto,
the Administrative Agent and the Lenders parties thereto.

“First Amendment Effective Date” has the meaning assigned thereto in the First
Amendment.

(c)         Amendment to Section 2.10(d).  Section 2.10(d) of the Credit
Agreement is restated in its entirety so that, as amended, subsection (d) shall
read as follows:





2

--------------------------------------------------------------------------------

 

 

(d)         Mandatory Reduction of Revolving Credit Commitments.  The then
aggregate Revolving Credit Commitments shall automatically be reduced by
$3,000,000 on the last day of each fiscal quarter of the Borrower, commencing
with the fiscal quarter ending March 31, 2020.   Each such reduction of
Revolving Credit Commitments shall be allocated ratably to the Revolving Credit
Commitments of the Lenders at such time. Any reduction of Revolving Credit
Commitments pursuant to this Section 2.10(d) may not be reinstated.

(d)         Amendment to Schedule 1.01.  Schedule 1.01 of the Credit Agreement
is replaced in its entirety by the Schedule 1.01 attached to the First
Amendment.

2.          Effectiveness; Conditions Precedent.  This Agreement and the
amendments to the Credit Agreement set forth herein shall become effective at
the time (the “First Amendment Effective Date”) when each of the following
conditions has been satisfied:

(a)         the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

(i)          original counterparts of this Agreement, duly executed by the
Borrowers, the Administrative Agent, each Guarantor and the Required Lenders,
including each Lender that has a Commitment with respect to the Revolving Credit
Facility, each Lender that holds a Revolving Credit Loan and each Lender
increasing its Revolving Credit Commitment pursuant to this Agreement;

(ii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement;

(iii)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(iv)       a certificate signed by a Responsible Officer of each of the Company
and FRI certifying (A) that the conditions specified in this Section 2 have been
satisfied, (B) that there has been no event or circumstance since December 31,
2017 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, and (C) as to the absence of any
action, suit, investigation or proceeding pending, or to the knowledge of the
Company or FRI, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect;

(v)        such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request; and





3

--------------------------------------------------------------------------------

 

 

(b)         all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

3.          Consent of the Guarantors; Reaffirmation of Loan Documents.  Each
Guarantor hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Guaranty to which
such Guarantor is a party (including without limitation the continuation of such
Guarantor’s payment and performance obligations thereunder upon and after the
effectiveness of this Agreement and the amendments contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.  Each Borrower and each Guarantor further reaffirms, ratifies and
confirms its respective obligations under each Loan Document to which such
Borrower or Guarantor is a party, and agrees that each Loan Document shall
remain extant and in full force and effect following the execution and delivery
of this Agreement, provided that the Credit Agreement shall be amended as set
forth herein.  Without limiting the generality of the foregoing, each Borrower
and each Guarantor reaffirms:

(a)         its obligations as a grantor under the Security Agreement, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Borrower or Guarantor or in
which such Borrower or Guarantor has or may have or acquire an interest or the
power to transfer rights therein, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located, as security for the
payment and performance of the Secured Obligations (as defined in the Security
Agreement), and

(b)         its obligations as a pledger under the Pledge Agreement, including
without limitation the grant pursuant to Section 2 of the Pledge Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in, and collateral assignment and pledge to the Administrative Agent of,
the Pledged Interests (as defined in the Pledge Agreement) and other property
constituting Collateral (as defined in the Pledge Agreement) of such Borrower or
Guarantor or in which such Borrower or Guarantor has or may have or acquire an
interest or the power to transfer rights therein, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located, as security
for the payment and performance of the Secured Obligations (as defined in the
Pledge Agreement).

4.          Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrowers
represent and warrant to the Administrative Agent and the Lenders as follows:

(a)         The representations and warranties made by each Obligated Party in
Article V of the Credit Agreement and in each of the other Loan Documents to
which such Obligated Party is a party are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date;

(b)         Since the date of the most recent financial reports of the Company
and its Subsidiaries delivered pursuant to Section 6.01 of the Credit Agreement,
no act, event, condition or circumstance has occurred or arisen which, singly or
in the aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

(c)         The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became





4

--------------------------------------------------------------------------------

 

 

Subsidiaries or were otherwise required to become Guarantors after the Effective
Date of the Credit Agreement, and each of such Persons has become and remains a
party to a Guaranty as a Guarantor;

(d)         This Agreement has been duly authorized, executed and delivered by
the Borrowers and Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(e)         No Default or Event of Default has occurred and is continuing.

5.          Entire Agreement.  This Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.

6.          Full Force and Effect of Agreement.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall be and remain in full force and effect
according to its terms.  All Loan Documents (other than the Credit Agreement)
are hereby confirmed and ratified in all respects and shall be and remain in
full force and effect according to their respective terms.

7.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

8.          Governing Law.  This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Illinois applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.

9.          Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

10.        References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as previously amended, as
amended hereby and as further amended, supplemented, restated or amended and
restated from time to time in accordance with the terms thereof.

11.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.





5

--------------------------------------------------------------------------------

 

 

[Signature pages follow.]

 

 



6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

 

BORROWERS:

 

 

 

FREEDOMROADS, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Executive Vice President/Chief Administrative
and Legal Officer

 

 

 

 

 

AMERICAN RV CENTERS, LLC

 

ARIZONA RV CENTERS, LLC

 

ATLANTIC RV CENTERS, LLC

 

B & B RV, INC.

 

BLAINE JENSEN RV CENTERS, LLC

 

BODILY RV, INC.

 

BURNSIDE BROKERS, LLC

 

BURNSIDE FINANCE, LLC

 

BURNSIDE RV CENTERS, LLC

 

CAMPING TIME RV CENTERS, LLC

 

CAMPING WORLD LEASING COMPANY, LLC

 

CAMPING WORLD RV SALES, LLC

 

CULLUM & MAXEY CAMPING CENTER, INC.

 

DUSTY’S CAMPER WORLD, LLC

 

EMERALD COAST RV CENTER, LLC

 

FOLEY RV CENTER, LLC

 

FREEDOMROADS OPERATIONS COMPANY, LLC

 

FREEDOMROADS RV, INC.

 

GARY’S RV CENTERS, LLC

 

HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC

 

K&C RV CENTERS, LLC

 

MEYER’S RV CENTERS, LLC

 

NORTHWEST RV CENTERS, LLC

 

OLINGER RV CENTERS, LLC

 

RV WORLD, LLC (f/k/a Coachmen of Carolina, LLC)

 

SHIPP’S RV CENTERS, LLC

 

SIRPILLA RV CENTERS, LLC

 

SOUTHWEST RV CENTERS, LLC

 

STIER’S RV CENTERS, LLC

 

STOUT’S RV CENTER, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal Officer





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

BORROWERS, continued:   

 

 

 

TOM JOHNSON CAMPING CENTER, INC.

 

TOM JOHNSON CAMPING CENTER CHARLOTTE, INC.

 

WHEELER RV LAS VEGAS, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal Officer

 

 

 

GUARANTORS:

 

 

 

AMERICAN RV CENTERS, LLC

 

ARIZONA RV CENTERS, LLC

 

ATLANTIC RV CENTERS, LLC

 

B & B RV, INC.

 

BLAINE JENSEN RV CENTERS, LLC

 

BODILY RV II, INC.

 

BODILY RV, INC.

 

BURNSIDE BROKERS, LLC

 

BURNSIDE FINANCE, LLC

 

BURNSIDE RV CENTERS, LLC

 

CAMPING TIME RV CENTERS, LLC

 

CAMPING WORLD LEASING COMPANY, LLC

 

CAMPING WORLD RV SALES, LLC

 

CULLUM & MAXEY CAMPING CENTER, INC.

 

CWRV BROKERS, LLC

 

CWRV FINANCE, LLC

 

DUSTY’S CAMPER WORLD, LLC

 

EMERALD COAST RV CENTER, LLC

 

F2 CREATIVE, LLC

 

FOLEY RV CENTER, LLC

 

FREEDOMCARE INSURANCE SERVICES, LLC

 

FREEDOMROADS FINANCE COMPANY, LLC

 

FREEDOMROADS OPERATIONS COMPANY, LLC

 

FREEDOMROADS PROPERTY COMPANY, LLC

 

FREEDOMROADS RV, INC.

 

FRI, LLC

 

GARY’S RV CENTERS, LLC

 

HART CITY RV CENTER, LLC

 

HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC

 

K&C RV CENTERS, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal Officer

 





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

GUARANTORS, continued:   

 

 

 

MEYER’S RV CENTERS, LLC

 

NORTHWEST RV CENTERS, LLC

 

OLINGER RV CENTERS, LLC

 

RV WORLD, LLC (f/k/a Coachmen of Carolina, LLC)

 

SHIPP’S RV CENTERS, LLC

 

SIRPILLA RV CENTERS, LLC

 

SOUTHWEST RV CENTERS, LLC

 

STIER’S RV CENTERS, LLC

 

STOUT’S RV CENTER, LLC

 

TOM JOHNSON CAMPING CENTER, INC.

 

TOM JOHNSON CAMPING CENTER CHARLOTTE, INC.

 

VENTURE OUT RV CENTERS, INC.

 

WHEELER RV LAS VEGAS, LLC

 

 

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal Officer

 

 

 

 

 

FREEDOMROADS INTERMEDIATE HOLDCO, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal Officer

 





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

 





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

By:

/s/ Curt McGowan

 

Name:

Curt McGowan

 

Title:

Senior Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Adam Sigman

 

Name:

Adam Sigman

 

Title:

Executive Director





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Kris Miller

 

Name:

Kris Miller

 

Title:

Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

CIT BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Bruce Fabian

 

Name:

Bruce Fabian

 

Title:

Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ John N. Webb

 

Name:

John N. Webb

 

Title:

Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

MANUFACTURERS & TRADERS TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Brendan Kelly

 

Name:

Brendan Kelly

 

Title:

Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC, as a Lender

 

 

 

By:

/s/ Hasan Zafar

 

Name:

Hasan Zafar

 

Title:

Senior Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, 
as a Lender

 

 

 

By:

/s/ Mark C. Mazmanian

 

Name:

Mark C. Mazmanian

 

Title:

First Senior Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

HUNTINGTON NATIONAL BANK,
as a Lender

 

 

 

By:

/s/ Brian T. McDevitt

 

Name:

Brian T. McDevitt

 

Title:

Senior Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

BMO HARRIS BANK N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Joel Dixon

 

Name:

Joel Dixon

 

Title:

Vice President





FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

MASSMUTUAL ASSET FINANCE LLC, 
as a Lender

 

 

 

 

 

By:

/s/ Donald L. Buttler

 

Name:

Donald L. Buttler

 

Title:

Senior Vice President

 

FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

--------------------------------------------------------------------------------